DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452).
With respect to claim 14, the reference of Anderson et al. discloses a method for performing a cryoprocedure on a biological sample including: loading the biological sample (embryo)(E) into a tubular member (20); positioning the tubular member (20) in a first solution (54 or 62) with the biological sample retained therein (Fig. 1); removing the tubular member from the first solution with the biological sample retained therein; and positioning the tubular member in a second solution (62 or 80) with the biological sample retained therein; and wherein the sample is retained by a perforated element (35) being configured to allow inflow of liquids to communicate with a lumen of the tubular member (20) containing the biological sample.
While the reference of Anderson et al. discloses that the loading is performed using a syringe, claim 14 differs by reciting that the loading is performed using capillary action.
The references of Lewis et al. and Toner et al. disclose that it is known in the art to employ either passive capillary action or active pressure to draw fluid up a tube that includes an embryo that is to be treated/exposed to a fluid within the tube (¶[0135]-[0137] of Lewis et al. and ¶[0076] of Toner et al.).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ capillary action as an alternative means recognized in the art to load and/or contact solutions with an embryo drawn-in and positioned within a capillary tube.
With respect to the claim limitation that the first and second solutions have different densities, the solutions 54, 62 and 80 are different and therefore would have different densities.
With respect to claim 18, the treatment of a plurality of embryos rather than a single cell would have been well within the purview of one having ordinary skill in the art while allowing multiple embryos to be treated using the same processing steps and tubes.
With respect to claim 19, the perforated element (35)has at least one orifice (10-micro micromesh)(col. 3, lines 45-52), the at least one orifice having a dimension smaller than a dimension of the biological sample to prevent exit of the biological sample from the tubular member.
With respect to claim 20, the perforated element (35) is positioned within a pod (31), wherein the pod is configured to hold the perforated element (35) in the tubular member (20) and wherein the pod (31) is couplable to the tubular member (col. 3, lines 45-52).

Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452) taken further in view of Burbank et al.(US 2011/0207112).
The combination of the references of Anderson et al. and Lewis et al. or Toner et al. has been discussed above with respect to claim 14.
With respect to the claim limitation that the first and second solutions have different densities, if it is determined that the solutions of the reference of Anderson et al. are not of  different densities, the reference of Burbank et al. discloses that it is known in the art to expose an embryo to a plurality of different solutions (¶[0049]-[0051]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to expose the embryo of the reference of Anderson et al. to the different solutions disclosed by the reference of Burbank et al. for the known and expected result of providing an art recognized series of solutions for contacting an embryo for cryopreservation and/or reanimation as suggested by the reference of Burbank et al.  The different solutions disclosed by the reference of Burbank et al. would have different densities.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452) alone or alternative with Burbank et al.(US 2011/0207112) taken further in view of Burbank et al.(US 2014/0342454).
The combination of the references of Anderson et al. and Lewis et al. or Toner et al. has been discussed above with respect to claim 14 and the combination of the references of Anderson et al. and Lewis et al. or Toner et al. with Burbank et al. (‘112) has been discussed above with respect to claim 14.
If it is determined that the use of a plurality of embryos would not be obvious in view of the disclosure of Anderson et al., the reference of Burbank et al. (‘452) discloses that is it known in the art to treat a plurality of embryos within a capillary tube device (¶[0090]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide a plurality of embryos within the treatment device of the modified reference of Anderson et al. for the known and expected result of allowing a plurality of embryos to be treated at the same time within the same device.

Response to Arguments
With respect to the rejection of Claims 14 and 17-20 under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452), Applicant argues that the rejection is improper for the following reasons (pages 5-6 of the response dated 6/22/2022):
Applicant respectfully disagrees with these rejections. Nonetheless, without acquiescing to the propriety of the rejection, claim 14 has been amended to recite that the “first and second solutions have different densities”.
In the Office Action it is stated that “Anderson et al. discloses that the loading is performed using a syringe”. In this regard, Applicant respectfully submits that following the teachings of Anderson so as to achieve the claimed method would simply not work.
Specifically, liquid/solution replacement is required during the preparation of a sample for cryopreservation, e.g., a series of medium or cryoprotectant replacement is performed so as to increase sample viability during cryopreservation and subsequent thawing thereafter. As the teachings of Anderson are restricted to a syringe, clearly once a sample is loaded with a first liquid, the sample cannot be retained in the syringe when a second liquid of a different density is to be applied, but rather, needs to be discharged with the first expelled liquid, before a second liquid can be loaded. Even in the event that a second solution loading is achieved to some extent, both solutions would clearly mix.
In sharp contrast, according to the claimed method, it is not required to drain the liquid from the straw space prior to loading the next liquid therein. For instance, a second liquid (e.g., an equilibration solution) having a density that is higher than the density of the first liquid (for example, holding medium), which reads on the limitation of currently amended claim 14, can continuously be loaded into the capillary while avoiding repeated loading and unloading of the solutions, and of the biological sample. Such repeated loading/unloading would clearly reduce viability of the biological sample.
The teachings of Anderson wherein a positive force is applied, would clearly result in the mixing of solutions having different densities, thus causing them to mix, and reduce the efficacy of medium/cryoprotectant replacements, thus, reducing the efficacy of the cryopreservation process of the biological sample.
In sharp contrast, the claimed method would not result in such undesired effect. In other words, liquids of successive increased densities are sequentially/progressively inserted into a tubular member according to the claimed method, do not mix.
Therefore, the alleged prior art references fails to disclose or even suggest each, and every element of the claimed invention as required by 35 U.S.C. 103.
In view of the above, Applicant submits that amended claim 14, and all claims depending directly or indirectly thereto, are patentable, distinct and non-obvious in view of the cited reference.

	The Examiner maintains that the rejection is proper for the following reasons:
i) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Applicant has argued the deficiency of the reference of Anderson but has not address the combination of the reference of Anderson with either Lewis et al. or Toner which suggest using a straw and capillary action in place of the use of a syringe device.
ii) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the instant method does not require discharging of liquid and does not allow mixing of liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s comments are not commensurate in scope with the instant claims.  Claim 14 as amended does not preclude a step of discharging liquid between the steps of adding the first solution and second solution to the tubular member and does not preclude the mixing of solutions by adding the second solution to the first solution.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB